DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 63 is objected to because of the following informalities:  replace “a a” with “a”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 63 recites the limitation "the application layer".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
10.	Claims 52-54, 58-60 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) in view of Tseng et al. “Tseng” (US Pub 2018/0054237 A1). 
For claim 52, Tenny discloses (Abstract, figure 1) a method implemented in a first Wireless Transmit/Receive Unit (WTRU) ([0006] remote device (RD); [0034]) for establishing device to device (D2D) communications between the first WTRU and a second WTRU, the method comprising: 
transmitting to a network node (figure 9, eNB 915) an indication that the first WTRU (the remote device RD) is requesting relaying service ([0047]: The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); receiving, from the network node, in response to the indication, a response identifying at least one second WTRU associated with the first WTRU ([0074]: eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915) and authorized to act as a relay node for the first WTRU in D2D communications (figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers.  It’s authorized as assigned/permitted by the eNB). 
However Tenny does not particularly mention the indication that the first WTRU is capable of being a remote WTRU for purposes of D2D communications. 
In the same field of endeavor, this teaching is disclosed by Tseng ([0040]: “a relay service may be activated by remote UE 206…In some implementations, when a relay service is activated, relay UE 204 and remote UE 206 may provide their sidelink capabilities to base station 202, for example, through dedicated signaling (e.g., sidelinkUEinformation). The sidelink capability information may include: (1) frequency band(s) in which a UE can operate; (2) role of the UE (e.g., relay UE or remote UE)”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tseng into the art of Tenny as to include the remote UE capability for improving relaying service management.  
For claim 53, Tenny in combination with Tseng substantially teaches the limitation in claim 52, Tenny further discloses wherein the indication is included in an attachment request ([0047]: The RD sends a RACH request with the RACH preamble and with a relaying indicator set). 
For claim 54, Tenny in combination with Tseng substantially teaches the limitation in claim 52, Tenny discloses wherein the network node is a Mobility Management entity (MME) ([0037], [0072], network entity for relaying control). 

For claim 59, Tenny in combination with Tseng substantially teaches the limitation in claim 52, Tenny discloses wherein the at least one second WTRU comprises a plurality of WTRUs, the method further comprising: selecting one of the plurality of second WTRUs to serve as a relay node for D2D communications ([0074], figure 9). 
For claim 60, Tenny in combination with Tseng substantially teaches the limitation in claim 59, Tenny discloses wherein the selecting comprises selecting based on at least one measurement over a PC5 connection during the discovery process ([0034] PC5; [0049]: “the RD may infer that a potential relay UE is in the vicinity of the RD based on the signal strength of the measured signals exceeding a threshold”).   
For claim 63, Tenny in combination with Tseng substantially teaches the limitation in claim 60, Tenny discloses wherein the selection is further a function of a preference in the application layer ([0050]: “the RD selects a relay UE that does not have the strongest measurement if the relay UE selected is indicated by the eNB as a relay UE that is willing to provide relay services”). 
For claim 64, Tenny discloses (Abstract, figures 11 and 12, [0082], [0083]) a first Wireless Transmit/Receive Unit (WTRU) comprising: 
a transmitter ([0083]); 
a receiver ([0083]); and 
The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); the processor further configured to control; the receiver to receive, from the network node, a response to the indication identifying at least one second WTRU associated with the first WTRU ([0074]: eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915) that is authorized to act as a relay node for the first WTRU in connection with D2D communications (figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers.  It’s authorized as assigned/permitted by the eNB). 
However Tenny does not particularly mention the indication that the first WTRU is capable of being a remote WTRU for purposes of D2D communications. 
In the same field of endeavor, this teaching is disclosed by Tseng ([0040]: “a relay service may be activated by remote UE 206…In some implementations, when a relay service is activated, relay UE 204 and remote UE 206 may provide their sidelink capabilities to base station 202, for example, through dedicated signaling (e.g., sidelinkUEinformation). The sidelink capability information may include: (1) frequency band(s) in which a UE can operate; (2) role of the UE (e.g., relay UE or remote UE)”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tseng into the art of Tenny as to include the remote UE capability for improving relaying service management.  
For claim 65. The method of claim 64, see response to claim 53.  

11.	Claims 55, 57 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) as modified by Tseng et al. “Tseng” (US Pub 2018/0054237 A1), further in view of Nair (US Pub 2018/0020442 A1).
For claim 55, Tenny in combination with Tseng substantially teaches the limitation in claim 52, but fails to disclose wherein the response includes security information for communications between the first WTRU and the at least one second WTRU. 
	In the same field of endeavor, this teaching is disclosed by Nair (figure 6 step 13, [0101]: “the network node 230 further selects security integrity and encryption algorithms for the remote device 210, based on the UE capability information…The network node 230 derives security keys K.sub.upenc (user-plane encryption key), K.sub.upint (user-plane integrity key), K.sub.RRCenc (RRC encryption key), and K.sub.RRCint (RRC integrity key) for the remote device 210”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 57, Tenny in combination with Tseng and Nair substantially teaches the limitation in claim 55, Nair further discloses wherein the security information comprises an encryption key for use by the first WTRU in communications with the second WTRU (Nair: [0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nair into the art of Tenny as modified by Tseng and Nair as to improve security communication.  
For claim 66. The method of claim 64, see response to claim 55.  

12.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) as modified by Tseng et al. “Tseng” (US Pub 2018/0054237 A1) and Nair (US Pub 2018/0020442 A1), further in view of Kim et al. “Kim” (US Pub 2020/0100088 A1).  
For claim 56, Tenny in combination with Tseng and Nair substantially teaches the limitation in claim 55, but fails to disclose wherein the security information comprises a signature associated with the at least one second WTRU. 
In the same field of endeavor, Kim discloses security communication comprises a signature associated with at least one second WTRU in one-to-one communication ([0190], [0220], [0345]). 
.  

13.	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) as modified by Tseng et al. “Tseng” (US Pub 2018/0054237 A1), further in view of Ohtsuji et al. “Ohtsuji” (US Pub 2019/0036595 A1).  
For claim 61, Tenny in combination with Tseng substantially teaches the limitation in claim 60, but fails to disclose wherein the selection is further a function of a current load of each of the plurality of second WTRUs. 
In the same field of endeavor, this teaching is disclosed by Ohtsuji ([0107]: the relay selecting entity (e.g., the remote UE 1, the base station 3, or the D2D controller 5) takes into account a load on each relay UE 2 in the relay selection for the remote UE 1. A load on each relay UE 2 may be the number of remote UEs 1 connected to this relay UE 2 (i.e., communicating with this relay UE 2)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohtsuji into the art of Tenny as modified by Tseng as to select the best path for improving signal communication. 
For claim 62, Tenny in combination with Tseng and Ohtsuji substantially teaches the limitation in claim 61, Ohtsuji further discloses wherein the current load is a function 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohtsuji into the art of Tenny as modified by Tseng and Ohtsuji as to select the best path for improving signal communication. 

14.	Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) in view of Tseng et al. “Tseng” (US Pub 2018/0054237 A1) and Jung et al. “Jung” (US Pub 2018/0152986 A1).  
For claim 67, Tenny discloses (Abstract, figure 1) a method implemented in a first Wireless Transmit/Receive Unit (WTRU) ([0006] remote device (RD); [0034]) for establishing device to device (D2D) communications between the first WTRU and a second WTRU, the method comprising: 
transmitting to a network node (figure 9, eNB 915) an indication that the first WTRU (the remote device RD) is requesting relaying service ([0047]: The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); 
receiving, in response to the indication, a response including an identity of at least one second WTRU that is associated with the first WTRU ([0074]: eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915) and The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers.  It’s authorized as assigned/permitted by the eNB).  
However Tenny does not particularly mention the indication that the first WTRU is capable of being a remote WTRU for purposes of D2D communications.
In the same field of endeavor, this teaching is disclosed by Tseng ([0040]: “a relay service may be activated by remote UE 206…In some implementations, when a relay service is activated, relay UE 204 and remote UE 206 may provide their sidelink capabilities to base station 202, for example, through dedicated signaling (e.g., sidelinkUEinformation). The sidelink capability information may include: (1) frequency band(s) in which a UE can operate; (2) role of the UE (e.g., relay UE or remote UE)”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tseng into the art of Tenny as to include the remote UE capability for improving relaying service management.  
Tenny in combination with Tseng does not mention performing a D2D discovery process to discover other WTRUs in the vicinity of the first WTRU that are potential relay nodes for the first WTRU for D2D communications; and transmitting to the network node a list of the WTRUs discovered in the vicinity of the first WTRU; the at least one second WTRU being one of the WTRUs in the list transmitted by the first WTRU. 
Jung (Abstract, figure 19, [0336]-[0343]) discloses performing a D2D discovery process to discover other WTRUs in the vicinity of the first WTRU that are potential relay nodes for the first WTRU for D2D communications (figure 19 step S182); and transmitting to the network node a list of the WTRUs discovered in the vicinity of the first WTRU (step S183); the at least one second WTRU being one of the WTRUs in the list transmitted by the first WTRU (step S184).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as modified by Tseng as to perform discovery initially for improving accuracy in selection of candidate relay UEs.   
For claim 68, Tenny in combination with Tseng and Jung substantially teaches the limitation in claim 67, Tenny discloses wherein the indication and RACH preambles are included in an attachment request ([0047]: The RD sends a RACH request with the RACH preamble and with a relaying indicator set). 
Tseng discloses ([0040]) a relaying activation request includes at least three separate data.   
Jung (figure 19, [0336]-[0343]) discloses initially discovering the list of candidate relay UEs for establishing relaying service.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, as to transmit the list of candidate relay UEs with the attachment request for compact communication.    
. 

15.	Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) as modified by Tseng et al. “Tseng” (US Pub 2018/0054237 A1) and Jung et al. “Jung” (US Pub 2018/0152986 A1), further in view of Nair (US Pub 2018/0020442 A1). 
For claim 70, Tenny in combination with Tseng and Jung substantially teaches the limitation in claim 68, but fails to disclose wherein the response includes security information for communication between the first WTRU and the at least one second WTRU. 
In the same field of endeavor, this teaching is disclosed by Nair (figure 6 step 13, [0101]: “the network node 230 further selects security integrity and encryption algorithms for the remote device 210, based on the UE capability information…The network node 230 derives security keys K.sub.upenc (user-plane encryption key), K.sub.upint (user-plane integrity key), K.sub.RRCenc (RRC encryption key), and K.sub.RRCint (RRC integrity key) for the remote device 210”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nair into the art of Tenny as modified by Tseng and Jung as to improve security communication.  

71 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) as modified by Tseng et al. “Tseng” (US Pub 2018/0054237 A1) and Jung et al. “Jung” (US Pub 2018/0152986 A1), further in view of Vutukuri et al. “Vutukuri” (US Pub 2018/0124674 A1). 
For claim 71, Tenny in combination with Tseng and Jung substantially teaches the limitation in claim 67, Jung discloses wherein the at least one second WTRU comprises a plurality of WTRUs (Jung: [0336]-[0343], figure 19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as modified by Tseng and Jung as to perform discovery initially for improving accuracy in selection of candidate relay UEs.   
Tenny in combination with Tseng and Jung does not mention wherein the response from the network node includes a ranking of the plurality of second WTRUs.  
In the same field of endeavor, this teaching is disclosed by Vutukuri (figure 8, [0128]: “the network may indicate a subset of relays, or otherwise, a ranked list of relays”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Vutukuri into the art of Tenny as modified by Tseng and Jung as to optimize selection of the candidate relay UEs.  


Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

 
/Rui Meng Hu/
R.H./rh
March 15, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643